Order filed, March 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00085-CR
                                 ____________

                         PRESTON ALLEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1604381


                                      ORDER

      The reporter’s record in this case was due March 11, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the court reporter of the 178th District Court to file the record in
this appeal within 15 days of the date of this order.

                                   PER CURIAM